EXHIBIT 10.4

 

BODY CENTRAL CORP.
INDEMNIFICATION  AGREEMENT

 

This Agreement is made as of the 5th day of February, 2013, by and between Body
Central Corp., a Delaware corporation (the “Corporation”), and Brian P. Woolf
(the “Indemnitee”), a director or officer of the Corporation (the “Agreement”).

 

WHEREAS, it is essential to the Corporation to retain and attract as directors
and officers the most capable persons available, and

 

WHEREAS, the increase in corporate litigation subjects directors and officers to
expensive litigation risks, and

 

WHEREAS, it is now and has always been the policy of the Corporation to
indemnify its directors and officers, and

 

WHEREAS, the Corporation desires the Indemnitee to serve, or continue to serve,
as a director or officer of the Corporation.

 

NOW THEREFORE, the Corporation and the Indemnitee do hereby agree as

 

follows: 1.                                Definitions.  As used in this
Agreement:

 

(a)                               The term “Proceeding” shall include any
threatened, pending or completed action, suit, arbitration, alternative  dispute
resolution  proceeding,  administrative  hearing or other proceeding,  whether
brought by or in the right of the Corporation or otherwise and whether of a
civil, criminal, administrative or investigative nature, and any appeal
therefrom.

 

(b)                               The term “Corporate Status” shall mean the
status of a person who is or was, or has agreed to become, a director or officer
of the Corporation, or is or was serving, or has agreed to serve, at the request
of the Corporation, as a director, officer, fiduciary, partner, trustee, member,
employee or agent of or in a similar capacity with, another corporation,
partnership, joint venture, trust, limited liability company or other
enterprise.

 

(c)                                The term “Expenses”  shall include, without
limitation,  reasonable  attorneys’ fees, retainers, court costs, transcript
costs, fees and expenses of experts, travel expenses, duplicating  costs,
printing and binding costs, telephone charges, postage, delivery service fees
and other disbursements or expenses of the types customarily incurred in
connection with investigations, judicial or administrative proceedings or
appeals, but shall not include the amount of judgments, fines or penalties
against Indemnitee or amounts paid in settlement in connection with such
matters.

 

(d)                               The term “Change in Control” shall mean the
occurrence of any one of the following:

 

(i)                                      Any individual, entity or group (within
the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange  Act of
1934, as amended  (the “Exchange  Act”)) (a “Person”), other than those Persons
in control of the Corporation as of the date of this Agreement or a trustee or
other fiduciary holding securities under an employee benefit plan of the
Corporation or a corporation owned directly or indirectly by the stockholders of
the Corporation in substantially the same proportions as their ownership of
stock  of the Corporation, becomes  the beneficial owner (as defined in
Rule 13d-3 under the Exchange Act), directly  or indirectly, of securities  of
the Corporation representing 25% or more of the combined voting power of the
Corporation’s then outstanding securities;

 

(ii)                                 A change in the Board of Directors of the
Corporation (the “Board”) such that individuals who as of the date of this
Agreement constitute the Board  (the “Incumbent Board”)  cease for any reason 
to constitute at least a majority of the Board; provided, however, that any
individual becoming a director subsequent to the date of this Agreement whose
election or nomination for election by the Corporation’s

 

1

--------------------------------------------------------------------------------


 

stockholders  was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board;

 

(iii)                              The consummation of: (a) a plan of complete 
liquidation of the Corporation; (b) an agreement for the sale or disposition of
all or substantially all of the Corporation’s assets;  or (c) a merger,
consolidation or reorganization of the Corporation with or involving any other
corporation, other than a merger, consolidation  or reorganization  that would
result in the voting securities  of the Corporation outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) at least 50% of
the combined voting power of the voting securities of the Corporation (or such
surviving  entity) outstanding  immediately after such merger, consolidation  or
reorganization; or

 

(iv)                             The occurrence of any other event that the
Board determines by a duly approved resolution constitutes a Change in Control.

 

(e)                                 The term “Independent Counsel” shall mean a
law firm, or a member  of a law firm, that is experienced in matters of
corporation law and neither currently is nor in the past five years has been,
retained to represent: (i) the Corporation or the Indemnitee in any matter
material to either such party or (ii) any other party to the Proceeding giving 
rise to a claim for indemnification hereunder.  Notwithstanding the foregoing,
the term “Independent Counsel” shall not include any person who under the
applicable standards of professional  conduct then prevailing, would have a
conflict of interest in representing either the Corporation  or the Indemnitee 
in an action to determine the Indemnitee’s rights under this Agreement.

 

(f)                                   References to “other enterprise” shall
include employee benefit plans; references to “fines” shall include any excise
tax assessed with respect to any employee benefit plan; references to “serving
at the request of the Corporation” shall include any service as a director,
officer, employee or agent of the Corporation  which imposes duties on or
involves services by, such director, officer, employee, or agent with respect to
an employee benefit plan, its participants, or beneficiaries; and a person who
acted in good faith and in a manner such person reasonably believed to be in the
interests of the participants and beneficiaries of an employee benefit plan
shall be deemed to have acted in a manner “not opposed to the best interests of
the Corporation” as referred to in this Agreement.

 

2.                                      Indemnity of Indemnitee. Subject to
Sections 5, 6 and 8, the Corporation shall indemnify the Indemnitee in
connection with any Proceeding as to which the Indemnitee is, was or is
threatened to be made a party (or is otherwise involved) by reason of the
Indemnitee’s Corporate Status, to the fullest extent permitted by law (as such
may be amended from time to time).  In furtherance of the foregoing and without
limiting the generality thereof:

 

(a)                                 Indemnification in Third-Party Proceedings.
The Corporation  shall indemnify the Indemnitee in accordance with the
provisions of this Section 2(a) if the Indemnitee was or is a party to or
threatened to be made a party to or otherwise involved in any Proceeding  (other
than a Proceeding by or in the right of the Corporation  to procure  a judgment
in its favor or a Proceeding referred  to in Section 5 below) by reason of the
Indemnitee’s Corporate Status or by reason of any action alleged to have been
taken or omitted in connection therewith, against all Expenses, judgments,
fines, penalties and amounts paid in settlement actually incurred by or on
behalf of the Indemnitee in connection with such Proceeding, if the Indemnitee
acted in good faith and in a manner which the Indemnitee reasonably believed to
be in or not opposed to the best interests of the Corporation and, with respect
to any criminal Proceeding, had no reasonable cause to believe that his or her
conduct was unlawful.

 

(b)                                 Indemnification in Proceedings by or in the
Right of the Corporation. The Corporation shall indemnify  the Indemnitee  in
accordance  with the provisions  of this Section 2(b) if the Indemnitee was or
is a party to or threatened  to be made a party to or otherwise involved in any
Proceeding  by or in the right of the Corporation  to procure a judgment in its
favor by reason of the Indemnitee’s Corporate Status or by reason of any action
alleged to have been taken or omitted in connection  therewith, against all
Expenses, judgments, fines, penalties and, to the extent permitted by law,
amounts paid in settlement actually incurred by or on behalf of the Indemnitee 
in connection  with such Proceeding, if the

 

2

--------------------------------------------------------------------------------


 

Indemnitee acted in good faith and in a manner which the Indemnitee reasonably
believed to be in, or not opposed to, the best interests of the Corporation,
except that, if applicable law so requires, no indemnification shall be made
under this Section 2(b) in respect  of any claim, issue or matter  as to which
the Indemnitee shall have been adjudged to be liable to the Corporation, unless,
and only to the extent, that the Court of Chancery of Delaware or the court in
which such action or suit was brought shall determine upon application that,
despite the adjudication of such liability but in view of all the circumstances
of the case, the Indemnitee is fairly and reasonably entitled to indemnity for
such Expenses as the Court of Chancery or such other court shall deem proper.

 

3.                                      Indemnification of Expenses of
Successful  or Partly Successful  Party. Notwithstanding  any other provision of
this Agreement, to the extent that the Indemnitee has been successful, on the
merits or otherwise, in defense of any Proceeding or in defense of any claim,
issue or matter therein (other than a Proceeding referred to in Section 5), the
Indemnitee shall be indemnified  against all Expenses actually incurred  by or
on behalf of the Indemnitee in connection therewith. If Indemnitee is not wholly
successful in such Proceeding but is successful, on the merits or otherwise, as
to one or more but less than all claims, issues, or matters in such Proceeding,
the Company shall indemnify Indemnitee against all Expenses actually incurred by
him or on his behalf in connection with each successfully resolved claim, issue
or matter.

 

4.                                      Indemnification for Expenses of a
Witness.  To the extent that the Indemnitee is, by reason of the Indemnitee’s
Corporate Status, a witness in any Proceeding to which the Indemnitee is not a
party, the Indemnitee shall be indemnified against all Expenses actually
incurred by or on behalf of the Indemnitee in connection therewith.

 

5.                                     Exceptions to Right of Indemnification. 
Notwithstanding anything  to the contrary  to this Agreement, except  as set
forth in Section  9, the Corporation shall not indemnify  the Indemnitee under
this Agreement  in connection with a Proceeding (or part thereof) initiated by
the Indemnitee unless the initiation thereof was approved by the Board of
Directors of the Corporation; and the Corporation shall not indemnify the
Indemnitee to the extent the Indemnitee has been reimbursed from the proceeds of
insurance, and in the event the Corporation makes any indemnification payments
to the Indemnitee and the Indemnitee is subsequently reimbursed from the
proceeds of insurance,  the Indemnitee  shall promptly refund such
indemnification payments to the Corporation to the extent of such insurance
reimbursement.

 

6.                                     Notification and Defense of Claim.

 

(a)                                As a condition precedent to the Indemnitee’s
right to be indemnified, the Indemnitee must notify the Corporation  in writing
as soon as practicable of any Proceeding for which indemnity will or could be
sought, provided that failure to notify does not preclude any Indemnitee rights
hereunder, except to the extent that the Corporation  is materially adversely
affected by such failure.  The Indemnitee shall have the right to employ his or
her own counsel in connection with such Proceeding, and the fees and expenses of
counsel for the Indemnitee shall be at the expense of the Corporation, except as
otherwise expressly provided by this Agreement, and provided that Indemnitee’s
counsel shall cooperate reasonably with the Corporation’s counsel to minimize
the cost of defending claims against the Corporation and the Indemnitee.

 

(b)                                The Corporation shall not be required to
indemnify the Indemnitee under this Agreement for any amounts paid in settlement
of any Proceeding  effected without its written consent.  The Corporation shall
not settle any Proceeding in any manner  that would impose any penalty or
limitation on the Indemnitee or not fully release  the Indemnitee  without  the
Indemnitee’s written consent.  Neither the Corporation nor the Indemnitee will
unreasonably withhold or delay their consent to any proposed settlement.

 

7.                                  Advancement of Expenses.  Subject to the
provisions of Section 8, in the event of any Proceeding of which the Corporation
receives notice under Section 6 of this Agreement, any Expenses actually and
reasonably incurred by or on behalf of the Indemnitee in defending such
Proceeding shall be paid by the Corporation  in advance of the final disposition
of such Proceeding; provided, however, that the payment of such Expenses
incurred by or on behalf of the Indemnitee in advance of the final disposition
of such Proceeding shall be made

 

3

--------------------------------------------------------------------------------


 

only upon receipt of an undertaking  by or on behalf of the Indemnitee to repay
all amounts so advanced to the extent that it shall ultimately be determined
that the Indemnitee is not entitled to be indemnified by the Corporation as
authorized in this Agreement.  Such undertaking shall be accepted without
reference to the financial ability of the Indemnitee to make repayment.  Any
advances and undertakings to repay pursuant to this Section 7 shall be unsecured
and interest-free.

 

8.                                  Procedures.

 

(a)                                 In order to obtain indemnification or
advancement of Expenses pursuant to this Agreement, the Indemnitee shall submit
to the Corporation a written request, including in such request such
documentation and information as is reasonably available to the Indemnitee and
is reasonably necessary to determine whether and to what extent the Indemnitee
is entitled to indemnification or advancement of Expenses. Any such
indemnification or advancement of Expenses shall be made promptly, and in any
event within 20 calendar days after receipt by the Corporation of the written
request of the Indemnitee, subject to the provisions of Sections 8(b) and
(c) below.

 

(b)                                With respect to requests for indemnification 
under Section 2, indemnification  shall be made insofar as the Corporation
determines that Indemnitee has met the applicable standard of conduct set forth
in Section 2. Any determination as to whether Indemnitee has met the applicable
standard of conduct set forth in Section 2, and any determination  that advanced
Expenses must be subsequently repaid to the Corporation, shall be made, in the
discretion of the Board of Directors of the Corporation, (1) by a majority vote
of the directors of

 

the Corporation consisting of persons who are not at that time parties to the
Proceeding (“disinterested directors”), whether or not a quorum, (2) by a
committee of disinterested directors designated by a majority vote of
disinterested directors, whether or not a quorum, (3) if there are no
disinterested directors, or if the disinterested directors so direct, by
Independent Counsel in a written opinion to the Board, or (4) by the
stockholders of the Corporation.  Any such determination with respect to
requests under Section 2 shall be made within the 30-day period referred to in
clause (ii) of Section 8(a) (unless extended by mutual written agreement by the
Corporation and Indemnitee).  For the purpose of the foregoing determination
with respect to requests under Section 2 or repayment of advanced Expenses, the
Indemnitee shall be entitled to a presumption that he or she has met the
applicable standard of conduct set forth in Section 2.

 

(c)                                 Notwithstanding anything to the contrary 
set forth in this Agreement,  if a request for indemnification  is made upon a
Change in Control, at the election of the Indemnitee made in writing to the
Corporation, any determination required to be made pursuant to
Section 8(b) above as to whether the Indemnitee has met the applicable standard
of conduct or is required to repay advanced Expenses shall be made by
Independent Counsel selected as provided in this Section 8(c).  The Independent
Counsel shall be selected by the Indemnitee, unless the Indemnitee shall request
that such selection be made by the Board of Directors of the Corporation.  The
party making the determination shall give written notice to the other party
advising it of the identity of  the  Independent Counsel so selected.  The party
receiving such notice may within seven days after such written notice of
selection shall have been given, deliver to the other party a written objection
to such selection.  Such objection may be asserted only on the ground that the
Independent Counsel so selected does not meet the requirements  of “Independent
Counsel” as defined in Section 1, and the objection shall set forth with
particularity the factual basis of such assertion.  Absent a proper and timely
objection, the person so selected shall act as Independent Counsel.  If a
written objection  is made, the Independent  Counsel so selected may not serve
as Independent  Counsel unless and until a court has determined  that such
objection is without  merit.   If, within 20 days after submission  by the
Indemnitee of a written request for indemnification,  no Independent Counsel
shall have been selected or if selected, shall have been objected to in
accordance with this paragraph, either the Corporation or the Indemnitee may
petition the Court of Chancery of the State of Delaware or other court of
competent jurisdiction  for resolution of any objection which shall have been
made by the Corporation or the Indemnitee to the other’s selection of
Independent Counsel and/or for the appointment as Independent Counsel of a
person selected by the court or by such other person as the court shall
designate, and the person with respect to whom an objection is favorably
resolved or the person so appointed shall act as Independent Counsel.  The
Corporation shall pay the reasonable fees and expenses of Independent Counsel
incurred  in connection with its acting in such capacity.  The Corporation shall
pay any and all reasonable and necessary fees and expenses incident to the
procedures of this  paragraph, regardless of the manner in which such
Independent Counsel was selected or appointed.

 

(d)                         The termination of any Proceeding by judgment,
order, settlement, conviction or upon a plea of nolo contendere or its
equivalent, shall not, of itself, create a presumption that the Indemnitee did
not act in good faith and

 

4

--------------------------------------------------------------------------------


 

in a manner that the Indemnitee reasonably believed to be in, or not opposed to,
the best interests of the Corporation, and, with respect to any criminal
Proceeding, had reasonable cause to believe that his or her conduct was
unlawful.

 

(e)                                The Company acknowledges that a settlement or
other disposition short of final judgment may be successful if it permits a
party to avoid expense, delay, distraction, disruption and uncertainty.   In the
event that any action, claim or proceeding to which Indemnitee is a party is
resolved  in any manner other than by adverse judgment against  Indemnitee 
(including, without limitation, settlement  of such action, claim or proceeding
with or without  payment of money or other consideration) it shall be presumed
that Indemnitee has been successful on the merits or otherwise in such action,
suit or proceeding.  Anyone seeking to overcome this presumption shall have the
burden of proof and the burden of persuasion by clear and convincing evidence.

 

(f)                                  The Indemnitee shall cooperate with the
person, persons or entity making such determination with respect to the
Indemnitee’s  entitlement to indemnification, including providing  to such
person, persons or entity upon reasonable advance request any documentation or
information  which is not privileged or otherwise protected from disclosure and
which is reasonably available to the Indemnitee and reasonably necessary to such
determination. Any Expenses actually and reasonably incurred by the Indemnitee
in so cooperating shall be borne by the Corporation (irrespective of the
determination as to the Indemnitee’s entitlement to indemnification) and the
Corporation hereby indemnifies the Indemnitee therefrom.

 

9.                                      Remedies. The right to indemnification
or advancement of Expenses as provided by this Agreement shall be enforceable 
by the Indemnitee  in any court of competent  jurisdiction  if the Corporation
denies such request, in whole or in part, or if no disposition thereof is made
within the applicable period referred to in Section 8.  Unless otherwise
required by law, the burden of proving that indemnification is not appropriate
shall be on the Corporation. Neither the failure of the Corporation to have made
a determination prior to the commencement  of such action that indemnification 
is proper in the circumstances  because the Indemnitee has met the applicable
standard of conduct, nor an actual determination by the Corporation that the
Indemnitee has not met such applicable standard of conduct, shall be a defense
to the action or create a presumption that the Indemnitee has not met the
applicable standard of conduct.  The Indemnitee’s Expenses actually and
reasonably incurred in connection  with successfully  establishing the
Indemnitee’s right to indemnification, in whole or in part, in any such
Proceeding shall also be indemnified  by the Corporation.

 

10.                             Partial Indemnification. If the Indemnitee is
entitled  under any provision of this Agreement to indemnification by the
Corporation for some or a portion of the Expenses, judgments,  fines, penalties
or amounts paid in settlement actually and reasonably incurred  by or on behalf
of the Indemnitee in connection with any Proceeding but not however,  for the
total amount  thereof,  the Corporation shall nevertheless indemnify the
Indemnitee for the portion of such Expenses, judgments, fines, penalties or
amounts paid in settlement to which the Indemnitee is entitled.

 

11.                             Subrogation. In the event of any payment under
this Agreement, the Corporation shall be subrogated to the extent of such
payment to all of the rights of recovery  of the Indemnitee, who shall execute
all papers reasonably required and take all action reasonably necessary to
secure such rights, including execution of such documents as are necessary to
enable the Corporation to bring suit to enforce such rights.

 

12.                             Term  of Agreement. This Agreement shall
continue until and terminate upon the later of (a) six years after the date that
the Indemnitee shall have ceased to serve as a director or officer of the
Corporation or at the request of the Corporation, as a director, officer, 
partner, trustee, member, employee or agent of another corporation, partnership,
joint venture, trust, limited  liability company or other enterprise, or (b) the
final termination of all Proceedings pending on the date set forth in clause
(a) in respect of which the Indemnitee is granted rights of indemnification  or
advancement of Expenses hereunder and of any proceeding commenced  by the
Indemnitee pursuant to Section 9 of this Agreement relating thereto.

 

13.                            Indemnification Hereunder Not Exclusive.   The
indemnification  and advancement of Expenses provided by this Agreement shall
not be deemed exclusive of any other rights to which the Indemnitee may be
entitled under the Corporation’s Third Amended and Restated Certification of
Incorporation (as the same may

 

5

--------------------------------------------------------------------------------


 

be amended from time to time), the Corporation’s Amended and Restated By-Laws
(as the same may be amended from  time to time), any other agreement, any vote
of stockholders or disinterested directors, the General Corporation Law of
Delaware, any other law (common or statutory), or otherwise, both as to action
in the Indemnitee’s official capacity and as to action in another capacity while
holding office for the Corporation. Nothing contained in this Agreement shall be
deemed to prohibit  the Corporation from purchasing and maintaining insurance,
at its expense, to protect itself or the Indemnitee against any expense,
liability or loss incurred by it or the Indemnitee in any such capacity, or
arising out of the Indemnitee’s status as such, whether or not the Indemnitee
would be indemnified against such expense, liability or loss under this
Agreement.

 

14.                               Non-Disclosure of Payments. Except as
expressly required by the securities laws of the United States of America, 
neither party shall disclose  any payments under this Agreement unless prior
approval of the other party is obtained.  If any payment information must be
disclosed, the Company shall afford the Indemnitee an opportunity to review  all
such disclosures and, if requested, to explain  in such statement any mitigating
circumstances regarding the events to be reported.

 

15.                              No Special  Rights. Nothing  herein shall
confer upon the Indemnitee any right to continue  to serve as an officer or
director of the Corporation  for any period of time or at any particular rate of
compensation.

 

16.                              Savings Clause. If this Agreement  or any
portion thereof shall be invalidated  on any ground by any court of competent 
jurisdiction, then the Corporation shall nevertheless indemnify the Indemnitee
as to Expenses, judgments, fines,  penalties and amounts  paid in settlement
with respect  to any Proceeding to the full extent  permitted by any applicable
portion of this Agreement that shall not have been invalidated and to the
fullest extent permitted  by applicable  law.

 

17.                              Counterparts. This Agreement may be executed in
any number of counterparts, each of which shall constitute  the original.

 

18.                             Successors and  Assigns. This Agreement shall 
be binding  upon the Corporation and its successors and assigns and shall inure
to the benefit of the estate, heirs, executors, administrators and personal
representatives of the Indemnitee.

 

19.                             Headings. The headings  of the paragraphs of
this Agreement are inserted  for convenience  only and shall not be deemed to
constitute part of this Agreement or to affect the construction thereof.

 

20.                          Modification and  Waiver. This Agreement may be
amended  from time to time to reflect  changes  in Delaware law or for other
reasons.  No supplement, modification or amendment  of this Agreement shall be
binding unless executed  in writing by both of the parties hereto.  No waiver of
any of the provisions  of this Agreement shall be deemed or shall constitute a
waiver  of any other provision hereof nor shall  any such waiver  constitute a
continuing waiver.

 

21.                              Notices.  All notices,  requests, demands and
other communications hereunder shall be in writing and shall be deemed to have
been given (i) when delivered by hand or (ii) if mailed by certified or
registered mail with postage prepaid, on the third day after the date on which
it is so mailed:

 

(a)                                if to the Indemnitee,  to the address set
forth on the signature page hereto.

 

(b)                                if to the Corporation, to:     Body Central
Corp.

Attn: General  Counsel

6225 Powers Avenue

Jacksonville, FL  32217

 

or to such other address as may have been furnished to the Indemnitee  by the
Corporation  or to the Corporation  by the Indemnitee, as the case may be.

 

6

--------------------------------------------------------------------------------


 

22.                              Applicable Law.  This  Agreement shall  be
governed by, and construed and enforced  in accordance with, the laws of the
State of Delaware.   The Indemnitee  may elect to have the right to
indemnification or reimbursement or advancement of Expenses  interpreted on the
basis of the applicable  law in effect at the time of the occurrence of the
event or events giving rise to the applicable Proceeding, to the extent 
permitted by law, or on the basis of the applicable law in effect  at the time
such indemnification or reimbursement or advancement of Expenses  is sought.  
Such election shall be made, by a notice in writing  to the Corporation, at the
time indemnification or reimbursement or advancement of Expenses  is sought; 
provided, however,  that if no such notice  is given,  and if the General 
Corporation Law of Delaware is amended, or other Delaware law is enacted, to
permit further indemnification of the directors  and officers,  then the
Indemnitee shall be indemnified to the fullest extent permitted  under the
General  Corporation Law, as so amended, or by such other Delaware  law, as so
enacted.

 

23.                        Enforcement.  The Corporation expressly confirms  and
agrees  that it has entered  into this  Agreement in order to induce the
Indemnitee to continue to serve as an officer or director of the Corporation,
and acknowledges that the Indemnitee is relying upon this Agreement in
continuing in such capacity.

 

24.                               Entire Agreement. This Agreement sets forth
the entire agreement of the parties hereto in respect of the subject  matter 
contained  herein and supersedes all prior  agreements, whether oral or written,
by any officer, employee or representative of any party hereto in respect of the
subject matter contained herein; and any prior agreement of the parties hereto
in respect of the subject matter contained herein is hereby terminated and
cancelled. For avoidance of doubt, the parties confirm that the foregoing does
not apply to or limit the Indemnitee’s rights under Delaware law or the
Corporation’s Third Amended and Restated Certificate of Incorporation or Amended
and Restated By-Laws.

 

25.                               Consent to Suit.  In the case of any dispute
under or in connection with this Agreement, the Indemnitee may only bring suit
against the Corporation in the Court of Chancery of the State of Delaware.  The
Indemnitee  hereby consents to the exclusive jurisdiction and venue of the
courts of the State of Delaware, and the Indemnitee hereby waives any claim the
Indemnitee may have at any time as to forum non conveniens with respect to such
venue.  The Corporation shall have the right to institute any legal action
arising out of or relating to this Agreement in any court of competent
jurisdiction.   Any judgment entered against either of the parties in any
proceeding hereunder may be entered and enforced by any court of competent
jurisdiction.

 

[Remainder of the Page Intentionally Left Blank]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

 

BODY CENTRAL CORP.

 

 

 

By:

/s/ Donna R. Ecton

 

 

Name: Donna R. Ecton

 

 

Title: Chairman of Compensation Committee of Body Central Corp.’s Board of
Directors

 

 

 

 

 

INDEMNITEE:

 

 

 

 

 

By:

/s/ Brian P. Woolf

 

 

Name: Brian P. Woolf

 

 

 

 

 

Address:

c/o Body Central Corp.

 

 

6225 Powers Avenue

 

 

Jacksonville, FL 32217

 

[Signature Page to Indemnification Agreement]

 

--------------------------------------------------------------------------------

 